Citation Nr: 1147150	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  07-39 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total disability rating based on hospitalization in excess of 21 days or for treatment requiring convalescence for 30 days or more for service-connected right wrist pain, status-post ganglion cyst excision or service-connected right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION


The Veteran had active service from October 1974 to August 1979. 

This matter came before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was remanded by the Board in July 2011 to afford the Veteran a VA medical examination and to obtain an opinion regarding any relationship between the Veteran's service-connected right wrist disability and his September 2005 right wrist surgery.  The examiner did not provide the requested opinions and the issue is remanded for compliance with the remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in the adjudication of the Veteran's claim, however further development is necessary before a decision on the merits may be made.  The July 2011 Board remand required the VA examiner to provide an opinion regarding whether it is at least as likely as not that the Veteran's service-connected right wrist pain, status-post ganglion cyst excision, caused or aggravated his right cubital tunnel syndrome such that the September 14, 2005 surgery was required and whether this surgery was related to his service-connected right wrist pain, status-post ganglion cyst excision.  The examiner was also required to provide an opinion regarding whether, following right cubital tunnel syndrome surgery on September 14, 2005, the Veteran required convalescence for 30 days or more.  

The Veteran was afforded a VA examination in July 2011. In providing his opinion, the examiner stated that right elbow cubital tunnel syndrome with surgical release without residuals is less likely as not to have been caused by or the result of active military service.  The examiner stated that he knew of no association between carpal tunnel syndrome and cubital tunnel syndrome with the exception of the fact that people who get one nerve impingement tend to get others.  The examiner did not believe that there were any symptoms associated with the right elbow while on active military service and the service treatment records did not support such contention.  In addition, the examiner knew of no medical literature and no medical authorities who would support the contention that a right wrist carpal tunnel syndrome or ganglion cyst excision could be causative of the development of a right cubital tunnel syndrome.  

The Board finds that the July 2011 opinion does not comply with the orders set forth in the July 2011 remand and that further remand for a complete opinion is required.  The examiner failed to address whether it is at least as likely as not that the Veteran's service-connected right wrist pain, status-post ganglion cyst excision, aggravated his right cubital tunnel syndrome such that the September 14, 2005 surgery was required and whether this surgery was related to the service-connected right wrist pain, status-post ganglion cyst excision, as specifically requested in the July 2011 remand.  The examiner also failed to provide an opinion regarding whether, following right cubital tunnel syndrome surgery on September 14, 2005, the Veteran required convalescence for 30 days or more, as specifically requested in the July 2011 remand.  Although the Board again regrets the need to further prolong or delay a final decision in this case, the Board must remand the case again to ensure RO compliance with the July 2011 remand.  See Stegall v. West, 11 Vet.App. 268 (1998).

Additionally, the Board notes that an August 2011 RO rating decision granted service connection for right carpal tunnel syndrome.  The July 2011 examiner knew of no medical literature and no medical authorities who would support the contention that a right wrist carpal tunnel syndrome could be causative of the development of a right cubital tunnel syndrome.  The examiner failed to address whether it is at least as likely as not that the Veteran's service-connected right wrist carpal tunnel syndrome aggravated his right cubital tunnel syndrome such that the September 14, 2005, surgery was required and whether this surgery was related to his service-connected right wrist carpal tunnel syndrome.  Thus, the examiner form July 2001 should be asked to provide the requested opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Send the file and a copy of this Remand to the examiner who conducted the July 2001 VA examination.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that the Veteran's service-connected right wrist pain, status-post ganglion cyst excision, or right carpal tunnel syndrome, caused or aggravated (permanently worsened) his right cubital tunnel syndrome such that the September 14, 2005 surgery was required and whether this surgery was related to his service-connected right wrist pain, status-post ganglion cyst excision, or right carpal tunnel syndrome.  The examiner also should opine whether, following right cubital tunnel syndrome surgery on September 14, 2005, the Veteran required convalescence for 30 days or more.  A complete rationale must be provided for any opinions expressed. 

2.  Thereafter, readjudicate the Veteran's claim of entitlement to a temporary total disability rating based on hospitalization in excess of 21 days or for treatment requiring convalescence for 30 days or more for service-connected right wrist pain, status-post ganglion cyst excision, or service-connected right carpal tunnel syndrome.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


